      Case 1:18-cv-00942-JGK-BCM Document 41 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE                                                          9/9/20
COMMISSION,
                                                     18-CV-942 (JGK) (BCM)
              Plaintiff,
       -against-                                     ORDER
NICHOLAS J. GENOVESE, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed defendant Nicholas Genovese's letter and
"opposition to scheduling order," both dated September 1, 2020 (Dkt. Nos. 38, 39), proposing a
discovery schedule with a September 30 deadline for plaintiff to "provide all Discovery in [its]
possession Pre-February 2, 2018." Plaintiff may respond to defendant's letter no later than
September 16, 2020.

       Chambers will mail a copy of this Order to defendant Nicholas Genovese.

Dated: New York, New York
       September 9, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
